Citation Nr: 18100411
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 16-30 362
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	4
 
REMANDED ISSUES
The Veteran had honorable active duty service with the United States Army from March 1987 to June 1992. 
This case comes before the Board of Veterans Appeals (Board) on appeal of a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
In his June 2016 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a September 2016 statement, the Veterans representative withdrew this request.  
This appeal was most recently before the Board in March 2017, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.
Entitlement to service connection for a left elbow disorder. 
In March 2017, the Board determined that the March 2015 VA medical opinion was inadequate and remanded the claim for another medical opinion to fully consider the Veterans lay assertions regarding chronic symptomatology.  The Veteran was afforded a VA examination in January 2018.  The VA examiner related his right elbow disorder to service, but opined that it was less likely than not that the left elbow disorder was incurred in or caused by service.  The rationale was that there was no evidence that the Veteran was ever treated for a left elbow disorder during service.  The VA examiner concluded that the now service-connected right elbow disorder was caused by the ongoing strain and trauma that were associated with his in-service right elbow complaints.  The VA examination report noted the Veterans report that his bilateral elbow symptoms started when he was doing quite a bit of running and lifting during service.  
The Board finds that an addendum opinion is required to fully consider the Veterans lay statements regarding his continued left elbow symptoms since service and his in-service physical training.  The Veteran explained that his bilateral elbow disorder was caused by high impact physical training during service.  Service treatment records noted that his right elbow symptoms occurred at the gym and that he regularly lifted weights.  The March 2017 VA examiner found that his in-service strain and trauma caused his right elbow disorder.  It is not clear why the same physical training during service did not cause his current left elbow disorder.  Therefore, in light of the March 2017 positive nexus opinion regarding the right elbow disorder, and the Veterans lay statements regarding his in-service physical training and left elbow symptoms since service, the Board finds that an addendum opinion is required.     
Entitlement to service connection for a headache disorder. 
The Board remanded this claim in March 2017 to obtain another VA medical examination.  The VA examiner was instructed to fully consider the Veterans report of symptomatology since military service.  
A VA medical opinion was obtained in January 2018.  The VA examiner opined that it was less likely than not that the Veterans headache disorder was related to service.  The opinion was based on the Veterans May 1992 report of medical history, which showed that he denied frequent or severe headaches.  The examiner also based the opinion on the lack of treatment for a headache disorder during service, other than a mention of a headache associated with the acute tympanic membrane in 1990.  Unfortunately, the VA examiner did not consider the Veterans report of continued headache symptoms since service.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Accordingly, the VA medical opinion is inadequate and a remand is required to obtain an addendum medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
Additionally, there is evidence to suggest that the Veterans headache disorder is secondary to his service-connected left tympanic perforated ear drum.  A January 2018 VA ear examination report indicated that the Veterans significant migraines were associated with his service-connected left tympanic perforated ear drum.  Therefore, on remand the VA examiner must provide a medical opinion specifically addressing secondary service connection.  
Entitlement to service connection for dizziness.  
The medical evidence of record indicates that his dizziness is a symptom of his headache disorder.  Therefore the claim for service connection for dizziness is inextricably intertwined with the claim for service connection for a headache disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).
Entitlement to an initial compensable rating for left tympanic perforated ear drum.  
With respect to the Veterans left tympanic perforated ear drum, the Veterans claim was remanded for another VA examination.  
In May 2017, the Veteran was provided a VA examination to address his claimed hearing loss.  Audiometric findings revealed that puretone thresholds of both ears were found to be CNT (could not test).  The VA examiner stated that the Veterans reliability was poor.  He was able to have a conversation with no issues.  Speech recognition was obtained at 30 dB in the right and 30 dB in the left.  Puretone threshold was around 60dB in the right and 95 dB in the left.  The Veteran was able to repeat the instructions when the examiners voice was at 65 dB.  The puretone threshold average did not improve with the right being around 55 dB and the left being around 70 dB.  At that time, the examiner terminated the test due to inconsistencies seen between speech recognition thresholds and puretone thresholds.  The results also contradicted the results the Veteran brought in from a 2016 audiogram, which showed mild hearing loss bilaterally.  Due to the Veterans inconsistencies, the VA examiner was unable to provide an accurate opinion regarding the etiology of his claimed hearing loss and tinnitus.  
The Board finds that the Veteran should be afforded another VA examination to assess his claimed hearing loss and tinnitus.  The VA examiner acknowledged that the 2016 audiometric results submitted by the Veteran did show some mild hearing loss.  However, the audiogram was conducted in Germany and it does not appear that the audiology examination was conducted by a state-licensed audiologist or included a controlled speech discrimination test (Maryland CNC) as required under 38 C.F.R. § 4.85.  In addition, the VA examiner acknowledged a significant threshold shift in the left ear during service.  In light of the above, the Board finds that the Veteran should be afforded another opportunity for an appropriate VA audiological examination.  
Moreover, the Veteran asserted that he has some neurological symptoms associated with his service-connected left tympanic perforated ear drum.  July 2016 private treatment records diagnosed left facial neuralgia and left facial nerve injury.  In a January 2018 statement, the Veteran reported daily tremors and pain associated with his service-connected left tympanic perforated ear drum.  However, the January 2018 VA ear examination report indicated that there was no facial nerve paralysis.  Therefore, the Board finds that the claim must be remanded for another VA examination to determine whether the Veterans service-connected left tympanic perforated ear drum is manifested by any neurological impairment.   
The matters are REMANDED for the following action:
1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. Then, the RO or the AMC should obtain an addendum medical opinion from the examiner who conducted the Veterans January 2018 examination.  If this examiner is no longer available, then the claims file must be returned to a physician of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.  
Following a review of the relevant records and lay statements, the examiner must state an opinion as to whether the left elbow disorder at least as likely as not (50 percent probability or greater) originated during service or is otherwise related to service.  
In doing so, the examiner must consider and discuss the following: (1) the service treatment records noting right elbow symptoms and that the Veteran lifted weights regularly; (2) the Veterans lay statements that he performed high impact physical training during service; (3) the July 2016 private medical opinion relating his elbow disorder to his many years of strength training in the military; (4) the Veterans lay statements that his left elbow symptoms continued since service; and (5) the January 2018 VA medical opinion that his service-connected right elbow disorder was related to the ongoing strain and trauma that were associated with his in-service complaints.    
For purposes of the opinions, the physician should assume that the Veteran is credible. 
The January 2018 VA examiner stated it was medically possible that his current right elbow disorder was caused by ongoing strain and trauma that were associated with his in-service complaints.  If a negative nexus opinion is provided, the VA examiner must explain why the in-service physical training that caused his right elbow disorder did not also cause his left elbow disorder. 
The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, examiner should identify the additional information that is needed.
3. Then, the RO or the AMC should obtain an addendum medical opinion from the examiner who conducted the Veterans January 2018 examination.  If this examiner is no longer available, then the claims file must be returned to a physician of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.  
Following a review of the relevant records and lay statements, the examiner must address the following with respect to each headache disorder present during the period of the claim: 
(a) Whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during service or is otherwise related to service.  
(b) Whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or aggravated by his service-connected left tympanic perforated ear drum.  
In doing so, the examiner must consider and discuss the Veterans report of continued symptoms since service.  The examiner must also consider and discuss the January 2018 VA ear examination report which indicates that his migraines are associated with his service-connected left tympanic perforated ear drum.     
For purposes of the opinions, the physician should assume that the Veteran is credible.  
The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, examiner should identify the additional information that is needed.
4.  Then, the AOJ should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veterans service-connected left tympanic perforated ear drum.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  
The AOJ should ensure the examiner provides all information required for rating purposes, to include vestibular conditions, hearing impairment, tinnitus, and/or facial nerve paralysis. 
The VA examiner must make a specific finding as to whether the Veteran has any neurological impairment associated with his service-connected left tympanic perforated ear drum.  In doing so, the VA examiner must consider and discuss the Veterans complaints of pain and tremors, as well as the private treatment records showing diagnoses of left cranial nerve injury and left facial neuralgia.  
If any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.  
5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board.


 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel

